Oo Co NY DBD A Se DH KH

NM NR BP KOO NK ND RD RQ Rm mmm et
Oo YQ DO vA BP WH NHN | CO OO FO HST DO A S&F WD WO —| DBD

 

 

|
Case 1:20-cv-01345-RC Document 1 Filed 05/18/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NAEEM BETZ ORIGINAL VERIFIED COMPLAINT
FOR DAMAGES, STATUTORY,

Waguinoron D c S60 19-9998 PUNITIVE, ACTUAL, FEES AND

oo EXPENSES, COSTS, AND OTHER

PRO SE / PLAINTIFF RELATED RELIEF
JURY TRIAL DEMANDED
v. 12 JURORS
RAD DIVERSIFIED REIT, INC.
d/b/a/ RAD DIVERSIFIED Case: 1:20-cv-01345 JURY DEMAND
4115 W SPRUCE ST. SUITE # 205 Assigned To : Contreras, Rudolph
TAMPA, FLORIDA 33607 Assign. Date : 5/18/2020

Description: PRO SE GEN CIV (F-DECK)
DEFENDANTS / RESPONDANTS

 

 

COMES NOW, the Plaintiff(s) Na’eem Betz complaining of the Defendant(s) and as follows;

1. ORIGINAL VERIFIED COMPLAINT
NATURE OF ACTION

1. Plaintiff(s) Na’eem Betz, individually, hereby sues Defendant(s) Rad Diversified Reit, Inc.,
d/b/a/ Rad Diversified “(RAD DIVERSIFIED”) for violations of the Telephone Consumer

Protection Act (“TCPA”) 47 U.S.C. § 227 et seq.

ORIGINAL VERIFIED COMPLAINT
~~

 

 
oO Co NY DR A PF BD NS

MW NM NY HY NY NR NN De ee ee me
eo TQ A A BF OY NF SG oC wm IN KN A BR wD HB S&S Ss

 

 

‘|
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 2 of 18

II. PRELIMINARY STATEMENT

2. This is an action for damages and injunctive relief brought by Plaintiff(s) Na’eem Betz against
Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (“RAD DIVERSIFIED”) for
violations of the Telephone Consumer Protection Act (TCPA) 47 USC § 227(c)(5).

3. Upon belief and information, Plaintiff(s) contends that many of these practices are widespread
for the Defendant(s). Plaintiff(s) Na’eem Betz intends to propound discovery to Defendant(s)

Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (‘RAD DIVERSIFIED”) identifying all
telephone numbers used / number of times called in placing or making telephone calls to
consumers like Plaintiff Na’eem Betz cellular telephone in direct violation of (TCPA) 47 USC §
227(c)(5), (FTC) National Do Not Call Registry.

4, Plaintiff(s) contends that the Defendant(s) have violated such laws by repeatedly harassing
Plaintiff(s) by calling his wireless telephone number ending in 8063 which is registered on the
(FTC) National Do Not Call Registry since April 22, 2012. Anyone whose numbers are registered
on the DNC list that has received two telemarketing calls within a twelve-month period can sue for
all calls including the first. It does not matter if calls are live, pre-recorded or robo calls. The DNC
provision is a powerful section of the TCPA because it prohibits calls to both cell phone and
residential lines, which are registered on the federal or company specific do-not call lists. It is not
necessary to prove the telemarketer used an ATDS or used artificial or pre-recorded voice
messages, Live calls to numbers registered on the DNC are prohibited.

“The TCPA is not limited to telemarketing calls; Congress recognized unsolicited contact as a
concrete harm regardless of caller or content, and this harm is similar in kind to harm that has

traditionally been redressable by courts.” -- Ninth Circuit Court of Appeal

ORIGINAL VERIFIED COMPLAINT
~Q~

 
Oo CO NAN DB A Be |] Ne

BP KO NO KO HO KROQ KR KR RO mmm mm mm ett
Oo ~s DBD A F&F WH NO KF COD BO BO aI DBD A F&F WD YP =| OB

 

 

|
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 3 of 18

“The TCPA is not limited to telemarketing calls; Congress recognized unsolicited contact as a
concrete harm regardless of caller or content, and this harm is similar in kind to harm that has
traditionally been redressable by courts.” Congress passed the TCPA in 1991 to protect “the
tranquility and privacy of [a person’s home] ... [from] intrusive and annoying interruptions.” The
bill’s sponsor, Senator Ernest “Fritz” Hollings, described telemarketing calls as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force
the sick and elderly out of bed; they hound us until we want to rip the telephone right out of the
wall ... These calls are a nuisance and an invasion of our privacy.” The TCPA gives consuimers
the right to sue for any violations of the law involving automatic dialers, unsolicited cell phone
calls, prerecorded messages, and do-not-call lists.

Il. JURISDICTION AND VENUE

5. Jurisdiction of this Court arises under Telephone Consumer Protection Act, (“TCPA”)

47 U.S.C. §227(3)(C) et seq. Federal Question Jurisdiction 28 U.S.C. § 1331. Supplemental
Jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367. See Mims v. Arrow Fin.
Servs., LLC, 132 S. Ct. 740, 745 (2012).

6. Venue is proper pursuant to 28 U.S.C. §1391(b)(2). (b) Venue in General. —A civil action
may be brought in-—— (2) a judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of property that is the subject of the action is
situated.

IV. PARTIES

7. Plaintiff(s), Na’eem Betz, is a natural person residing in the District of Columbia.
8. Upon information and belief Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified

(“RAD DIVERSIFIED”) Headquarters Address at: 4115 W. Spruce St, Ste. #205

ORIGINAL VERIFIED COMPLAINT
~3~

 
&e Ww bd

oOo So 4 DW WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 4 of 18

Tampa, Florida 33607. Upon information and belief Defendant(s) Rad Diversified Reit, Inc.,
d/b/a/ Rad Diversified (‘RAD DIVERSIFIED”), name and address of current registered agent is

located at 7901 4" Street N, Suite # 300, St. Petersburg, Florida 33702.

9. Upon information and belief Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified
(“RAD DIVERSIFIED”). Our team of experts bring years of experience in real estate and working
with business owners around the world. RAD Diversified was founded to make real estate
investment easier and less expensive. Our REITs are required to have audited financial statements
and to distribute at least 90% of their income in the form of shareholder dividends. RAD regards

themselves as trusted stewards of investors’ hard-earned money.

10. Upon information and belief Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified
(“RAD DIVERSIFIED”). We thoroughly review all applications. Not everyone will be qualified,
if you end up not qualifying for our fund, we will direct you to a plethra of Real Estate investing

education and content to help further your growth as an investor.

11. Upon information and belief Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified
(“RAD DIVERSIFIED”) We handle everything. Property improvements, management &
collecting rents. REITs own properties, collect rent, and pay cash dividends.

V. LEGAL BASIS FOR THE CLAIMS

12. The Federal Communications Commission plays a crucial role in helping consumers stop
unwanted calls and text messages. Under the Telephone Consumer Protection Act, the FCC
provides clarity on the law, sets rules, takes enforcement actions, and provides resources for

consumers.

ORIGINAL VERIFIED COMPLAINT
~4n

 
CoC Cfo NAN HDR Wo & WH HO =

NO hw WR KN BO NO KO KR Rm wm me BR RE OO ESE SE OO El ll
Oo ~~ I DB wv F&F WO NYO — ODO OO Oo YH HR A FP WY NYO S| O&O

 

 

tl

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 5 of 18

Federal
C Communications
Commission

Consumers can take back their permission to be called or texted in any reasonabie way’
A calling company cannot require someone to fill out a form and mail it in az the only
way to revoke consent.

“See Attached Exhibit C — (FCC) Federal Communications Commission - Consumer Help
Resources Know your Rights: The Rules on Robocalls and Robotexts.”

Congress enacted the TCPA in 1991 to address certain practices thought to be an invasion of
consumer privacy and a risk to public safety. The TCPA and the Federal Communications
Commission’s (“FCC”) implemented rules to prohibit: (1) making telemarketing calls using an
artificial or prerecorded voice to residential telephones without prior express consent; and (2)
making any non-emergency call using an automatic telephone dialing system (“ATDS”) or an
artificial or prerecorded voice to a wireless telephone number without prior express consent.

13. If the call includes or introduces an advertisement, or constitutes telemarketing, consent must
be in writing. Calls that include non-marketing messages require consent, but not written consent.
The TCPA grants consumers a private right of action, with a provision for ($500) or the actual
monetary loss in damages for each violation, whichever is greater, and treble damages ($1500) for
each willful or knowing violation, as well as injunctive relief.

14. Since the TCPA’s passage in 1991, the FCC has taken multiple actions implementing and
interpreting the TCPA and has issued numerous Declaratory Rulings clarifying specific aspects of

ORIGINAL VERIFIED COMPLAINT
~5~

 
Co Co NN DBD A FSF WD YE =

mR bo KROQ KROQ ROO RD KR RD Rm meet
Oo NY HDR Un S&S YW NY —-|& OD OO CO AT DB ve SF} WD PO SY CO

 

 

‘|
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 6 of 18

the TCPA. The most recent, FCC Omnibus Order of July 10, 2015, (the “Order”) provided further
protection to consumers by, among other things, clarifying that ATDS is nearly any dialing
system, confirming liability attaches to calls made to the wrong number or reassigned number, and
clarifying consumers may revoke consent through reasonable methods.

15. In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,
FCC 15-72, 30 F.C.C.R. 7961, (July 10, 2015), available at https://www.icc.vow/documenttepa-
omnibus-declaratory-ruling-and-order. The Order defines an “‘auto-dialer” as equipment/software
that has the future capacity to dial randomly or sequentially. “In other words, the capacity of an
auto dialer is not limited to its current configuration but also includes its potential functionalities.”
The Order clarifies the meaning of “capacity” and that “any call” made using the device with the
capacity to serve as an ATDS requires consent under the TCPA, even if the caller is not
“actually...using those functionalities to place calls” at the time.

Prior express written consent means “an agreement, in writing, bearing the signature of the person
called that clearly authorizes the seller to deliver or cause to be delivered to the person called
advertisements or telemarketing messages using an automatic telephone dialing system or an
artificial or prerecorded voice, and the telephone number to which the signatory authorizes such
advertisements or telemarketing messages to be delivered. 47 C.F.R. § 64.1200(f)(8).

16. The Order also states that calls placed to the wrong number or a reassigned number are made
with knowledge of the error after the first call; and consumers may revoke consent through any
reasonable method, including orally: “[w]e clarify, however, that callers who make calls without
knowledge of reassignment and with a reasonable basis to believe that they have valid consent to
make the call should be able to initiate one call after reassignment as an additional opportunity to

gain actual or constructive knowledge of the reassignment and cease future calls to the new

ORIGINAL VERIFIED COMPLAINT
~6~

 
& Ww ty

Oo CO ~I BW ar

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

‘|
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 7 of 18

subscriber. If this one additional call does not yield actual knowledge of reassignment, we deem
the caller to have constructive knowledge of such;” “[c]onsumers generally may revoke, for
example, by way of a consumer-initiated call, directly in response to a call initiated or made by a
caller, or at an in-store bill payment location, among other possibilities.”

17. Furthermore, the TCPA established the National Do-Not-Call List and also mandates all
businesses that place calls for marketing purposes maintain an “internal” do-not-call list
(“IDNC”). See 47 C.F.R. § 64.1200(d). The IDNC is “‘a list of persons who request not to receive
telemarketing calls made by or on behalf of that [seller].” Id. The TCPA prohibits a company from
calling individuals on its IDNC list or on the IDNC list of a seller on whose behalf the
telemarketer calls, even if those individuals’ phone numbers are not on the National Do-Not-Call
Registry. Id. At § 64.1200(d)(3),(6). Any company or someone on the company’s behalf, who
calls a member of the company IDNC is liable to that person under the TCPA. The called party is
then entitled to bring a private action under the TCPA for monetary and injunctive relief.

18. Finally, in 2008, the FCC held that “a creditor on whose behalf an autodialed or prerecorded
message call is made to a wireless number bears the responsibility for any violation of the
Commission’s rules.” In re Rules and Regulations Implementing the Telephone Consumer
Protection Act, Declaratory Ruling on Motion by ACA International for Reconsideration, 23
FCCR cd. 559, 565, 7 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL
7062748 (Dec. 31, 2012). Accordingly, the entity can be liable under the TCPA for a call made on
its behalf, even if the entity did not directly place the call. Under those circumstances, the entity is
deemed to have initiated the call through the person or entity. In interpreting the TCPA, it should
be borne in mind that "[t]he TCPA is a remedial statute that was passed to protect consumers from

unwanted automated telephone calls." Giaver's. Deli Fin. Servs. LLC. 727 P 3d 268. 271 tad Cis

ORIGINAL VERIFIED COMPLAINT
~ Tn

 
Co Co SY DBD A Se WD WH

NM rp RD KD NO KRDO NO NR RD mmm meet
oOo Sj HO A BR RO UNYlhlhr KH lUlUDOUlUlUCCNCOlULUCUCUOLUlMNSCUCODNO OC SOG ON ll

 

 

‘|
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 8 of 18

2013) citing S. Rep. 102-178, at 5 (1991), reprinted in 1991 U.S.C.C_A.N. 1968, 1972. The TCPA
provides a private right of action for injunctive relief and damages. Id. § 227(b)(3). A text message
to a cell phone is a "call" for purposes of the TCPA. Campbeli-Fwald Co. Gomez. L308 Ct.
663, 667 (2016).
VI. FACTUAL ALLEGATIONS

19. On the date of September 23, 27", October 2™, 7", 11%, 14", 18, 2019. Defendant(s) Rad
Diversified Reit, Inc., d/b/a/ Rad Diversified (“RAD DIVERSIFIED”) violated the TCPA by
calling Plaintiff(s) Na’eem Betz cell phone 202-XXX-8063, “7” plus times from the telephone
number (1-813-864-1197) and (1-818-962-1047). Defendant(s) Rad Diversified Reit, Inc., d/b/a/
Rad Diversified “(RAD DIVERSIFIED”) has demonstrated willful or knowing noncompliance
with 47 USC § 227(c)(5) by calling Plaintiff(s) Na'eem Betz wireless telephone number 202-
XXX-8063 “numerous” times which is registered on the National Do Not Call Registry (DNC)
since April 22, 2012. Plaintiff(s) number, which is assigned to a cellular telephone service and is
charged for monthly telephone usage and other communication services. These calls caused
emotional damage, extra electricity usage, extra battery usage and were a direct invasion of
privacy to Plaintiff(s) Na’eem Betz. The Defendant(s) actions caused lost time, aggravation, and
continued distress. Plaintiff(s) discovered the Defendant(s) number and numerous voicemails left
on his cellular telephone unlawfully. Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (“RAD
DIVERSIFIED”) never scrubbed Plaintiff(s) wireless telephone against the National Do-Not-Call
List. A text message to a cell phone 1s a "call" for purposes of the TCPA. Campbell-lewald Co ._

Games, 1368 Ct 663.667 (2016),

 

20. Plaintiff Na’eem Betz 1s the regular carrier and private user of the cellular telephone

assigned the number ending in 8063. These calls caused emotional damage, extra electricity usage,

ORIGINAL VERIFIED COMPLAINT
~§~

 
Oo Oo NY DB WH S&S WO Ne

BR be LPO NFP KY KH RO RD Rom mmm eet
Co SYD OH Ah Se OULU OUD ll lUDOlUlUlUlCUCCOl lUMmOULUCUMUA ODN a Oa el CC

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 9 of 18

extra battery usage and were a direct invasion of privacy to Plaintiff(s) Na’eem Betz by making
the telephone calls at issue in this Original Verified Complaint, Defendant(s) caused consumer
Plaintiff(s) Na’eem Betz actual harm, including the aggravation, nuisance, and invasion of privacy
that directly accompanies the receipt of unsolicited and harassing cellular telephone calls.
Defendant(s) calls constituted calls that were not for emergency purposes as defined by 47 U.S.C.
§ 227(b\(1(A)(i). Plaintiff(s) Na’eem Betz did not provide Defendant(s) with prior express written
consent or prior express consent to place calls to his cellular telephone.

“See Attached Exhibit A - The email confirmation sent from the (FTC) Federal Trade

Commission Verify@donotcall. gov to Plaintiff(s) Na’eem Betz confirming cellular telephone
registry on the (FTC) National Do Not Call Registry on a number ending in 8063 on

April 22, 2012.” “See Attached Exhibit B - Screenshots of Cellular Telephone Call Records from
Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (“RAD DIVERSIFIED” ) “See
Attached Exhibit C - (FCC) Federal Communications Commission - Consumer Help Resources
Know your Rights: The Rules on Robocalls and Robotexts”.

21. Upon information and belief the Defendant(s) never scrubbed Plaintiff(s) wireless telephone
against the TCPA established National Do-Not-Call List which also mandates all businesses that
place calls for marketing purposes maintain an “internal” do-not-call list (‘TDNC”). See 47 C.F.R.
§ 64.1200(d). The IDNC is “‘a list of persons who request not to receive telemarketing calls made
by or on behalf of that [seller].” Id. The TCPA prohibits a company from calling individuals on its
IDNC list or on the IDNC list of a seller on whose behalf the telemarketer calls, even if those
individuals’ phone numbers are not on the National Do-Not-Call Registry. Id.

At §64.1200(d)(3)(6). The called party is then entitled to bring a private action under the TCPA

for monetary and injunctive relief.

ORIGINAL VERIFIED COMPLAINT
~Qn~

 
& Wi wv

Co CO “SS DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 10 of 18

22. Upon and information and belief the Defendant(s) willfully and knowingly called Plaintiff(s)
wireless phone “7” plus times from telephone numbers (1-813-864-1197) and (1-818-962-1047) on
September 23rd, 27th, October 2nd, 7th, 11th, 14th, 18th, 2019 while leaving numerous
voicemails messages soliciting there unlawful telemarketing real estate services.

23. Telemarketing Calls to “Do-Not-Call” ... “DNC” Numbers Prohibited — 47 USC 227(c)(5).
This section only applies to telephone solicitation calls. Anyone whose numbers are registered on
the DNC list that has received two telemarketing calls within a twelve-month period can sue for all
calls including the first. It does not matter if calls are live, pre-recorded or robo calls.

24. The DNC provision is a powerful section of the TCPA because it prohibits calls to both cell
phone and residential lines, which are registered on the federal or company specific do-not call
lists. It is not necessary to prove the telemarketer used an ATDS or used artificial or pre-recorded
voice messages. Live calls to numbers registered on the DNC are prohibited.

The best part about DNC violations from the consumer perspective is that the Sixth Circuit Court
of Appeals has held that damages under this section may be stacked on top of the TCPA 227(b)
section covering “calls to cell phones.” This means that the consumer can get up to $3000.00 per
call for violations of the cell phone prohibitions and the DNC provisions. Charvat v NMP, LLC,
656 F. 3d 440 (6th Cir. 2011).

25. TCPA Damages: According to the TCPA, as codified in 47 U.S.C, § 227, an individual or
entity has a private right of action to bring an action based on a violation of a subsection of the
Act. (47 U.S.C. § 227(b)(3) (calls to a cell phone / wireless telephone). An individual or entity
may bring an action to enjoin such violations, for monetary loss for such violations, for $500.00
for each such violation, whichever is greater, or for both injunction and damages. If the court finds

that the Defendant(s) willfully or knowingly violated the regulations under the TCPA, the court

ORIGINAL VERIFIED COMPLAINT
~10~

 
& Ww NY

Co S&S “NS NHN MN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 11 of 18

may, in its discretion, increase the amount of the award to an amount equal to not more than 3
times the amount of the statutory compensatory damages above.

26. The body of case law addressing the available damages for a Plaintiff(s) suing under a TCPA
private right of action reflects the general rule that where the court finds that the defendant caller
has violated a subsection of the Act, it will at least award to the plaintiff $500 per violation as
required by the Act.

27. Furthermore, when the facts of the specific case rise to the level of showing a knowing or
willful violation of the Act, the court will, in its discretion and within its jurisdiction, also award
exemplary or treble damages that may be as much as three times the damages award. In
determining willfulness, the court looks at whether the defendant’s actions show its knowledge of
the facts that constitute the offense (knowing); at the prior interactions between the Plaintiff(s) and
the defendant; and at whether the defendant attempted to stall, evade or avoid its obligations under
the TCPA.

28.Willful and Knowing: Treble Damages One of the best arguments for trebling damages is the
standard set forth in 47 U.S.C. § 312 F, Administrative sanctions, which is part of the same section
of the United States Code that the TCPA falls under.

(f) “Willful” and “repeated” defined

For purposes of this section:

(1) The term “willful”, when used with reference to the commission or omission of any act, means
the conscious and deliberate commission or omission of such act, irrespective of any intent to
violate any provision of this chapter or any rule or regulation of the Commission authorized by

this chapter or by a treaty ratified by the United States.

ORIGINAL VERIFIED COMPLAINT
~11~

 
co CO ~~ NHN A SF Ww NO =

Bm Be BR BR NH NO ND RD Rm ees
eo NY OBO Un BP W NY §|§ Do OBO Pe IN BE AO FF WY NYY | CO

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 12 of 18

(2) The term “repeated”, when used with reference to the commission or omission of any act,
means the commission or omission of such act more than once or, if such commission or omission
is continuous, for more than one day.

29. Courts may treble the damages award if the court finds that defendant's violations were
committed “willfully or knowingly." 47 U.S.C. § 227(b)(3). Although neither the TCPA nor the
FCC regulations define the terms "willfully or knowingly", courts have generally interpreted
willfulness to imply only that an action was intentional. Smith v. Wade, 461 U.S. 30, 41 0.8
(1983). While the TCPA does not define willful, the Communications Act of 1943, of which the
TCPA is a part, defines willful as "the conscious or deliberate commission or omission of such act,
irrespective of any intent to violate any provision, rule or regulation.” In Dubsky v. Advanced
Cellular Communications, Inc., No. 2008 cv 00652, 2004 WL 503757, at * 2 (Ohio Com. PI. Feb.
24, 2004), the court found that in the context of the TCPA, the term acting "willfully" means that
"the defendant acted voluntarily, and under its own free will, regardless of whether the defendant
knew that it was acting in violation of the statute.” 47 U.S.C.§ 227(b)(3).

30. The TCPA defines an ATDS as "equipment which has the capacity — (A) to store or
produce telephone numbers to be called, using a random or sequential number generator; and (B)
to dial such numbers.” 47 U.S.C. § 227(a)(1). In a 2015 order, the FCC held that the "TCPA's use
of ‘capacity’ does not exempt equipment that lacks the ‘present ability’ to dial randomly or
sequentially,” and that "the capacity of an autodialer . . . also includes its potential functionalities."
See In the Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act
of 1991, 30 F.C.C. Red. 7961, 7974 (July 10, 2015) ("2015 Order").

31. The list of one of the “INCOMING” Cellular Telephone Calls placed by the Defendant(s)

Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (“RAD DIVERSIFIED”).

ORIGINAL VERIFIED COMPLAINT
~12~

 
Oo C8 YF Dn A F&_ WY KH

hw bho Kw BR KOO KR NO KR Om mmm mm
oO ND BO AR Um SelUlUNLOUhDNOOOUOlUlUhMhESElUCOOOTNOF STD a OL Dll Ss

 

 

|
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 13 of 18

1. Monday 09/23/2019 1:21PM from 18138641197

2. Friday 09/27/2019 8:01AM from 18138641197
3.Wednesday 10/02/2019 1:33PM from 18189621047
4. Monday 10/07/2019 8:37AM from 18189621047
5. Friday 10/11/2019 1:34PM from 18189621047

6. Monday 10/14/2019 7:53AM from 18189621047
7. Friday 10/18/2019 12:28PM from 18189621047

Calling a consumer who has asked not to be called potentially exposes a seller and telemarketer
to a civil penalty of $16,000 ($40,000 beginning 08/01/16) per violation. Violators will be subject
to civil penalties of up to $16,000 ($40,000 beginning 08/01/16) per violation, as well as

injunctive remedies.

VIL COUNT I
THE TELEPHONE CONSUMER PROTECTION ACT
VIOLATIONS OF 47 U.S.C.§227(c)(5)
FOR CALLS PLACED TO NUMBERS LISTED ON THE DO NOT CALL REGISTRY

32. Plaintiff(s) alleges and incorporates the information in paragraphs 1 through 43.

33. Defendant(s) has demonstrated willful or knowing non-compliance with 47 USC § 227(c)(5)
by calling Plaintiff(s) Na’eem Betz wireless telephone number 202-XXX-8063 that has been
placed on the National Do Not Call Registry (DNC) since April 22, 2012, Plaintiff(s) number,
which is assigned to a cellular telephone service. Plaintiff(s) Na’eem Betz has never consented in
writing or verbally to receive telephone calls from the Defendant(s) Rad Diversified Reit, Inc.,
d/b/a/ Rad Diversified (“RAD DIVERSIFIED”). The DNC provision is a powerful section of the

TCPA because it prohibits calls to both cell phone and residential lines, which are registered on

the federal or company specific do-not call lists. It is not necessary to prove the telemarketer used

ORIGINAL VERIFIED COMPLAINT
~13~

 
Oo Fe SN DBD WA FSF WHO LY —

NM PO bo NO RO BR NK YQ NR wR mmm mmm et
ao “Ss BNO A PO OYUN lL UC OlUNCOUCUlUOCOUCUMUNOCONN NC Sa lL CS

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 14 of 18

an ATDS or used artificial or pre-recorded voice messages. Live calls to numbers registered on the
DNC are prohibited.

34. “See Attached Exhibit A - The email confirmation sent from the (FTC) Federal Trade
Commission Verify@donotcall.gov to Plaintiff(s) Na’eem Betz confirming cellular telephone
registry on the (FTC) National Do Not Call Registry on a number ending in 8063 on
April 22, 2012.” “See Attached Exhibit B - Screenshots of Cellular Telephone Call Records from
Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (Rad Diversified ) “See Attached
Exhibit C — (FCC) Federal Communications Commission - Consumer Help Resources Know your
Rights: The Rules on Robocalls and Robotexts.”

Consent or permission must be evidenced by a registrant’s signed, written agreement to be
contacted by the telemarketer. Id. § 64.1200(c)(2)(11). The written agreement must also include the
telephone number to which the calls may be placed. Id.

35. A person whose number is on the Registry and has received more than one telephone
solicitation within any twelve-month period by or on behalf of the same entity in violation of the
TCPA can sue the violator and seek the same statutory damages available under § 227(b) — the
greater of actual damages or $500, a figure that may be trebled for willful or knowing violations.
AT U.S.C. § 227(c)(5).

36. Each Defendant(s) violated 47 U.S.C. § 227(c) by sending, either directly or through the
actions of others, telephone solicitation calls to telephone numbers listed on the National Do Not
Call Registry. The TCPA imposes liability on entities that do not directly place illegal calls. It has
long been the law that a seller of goods or services can be liable for TCPA violations even if the

seller does not directly place or initiate the calls. As explained by the FCC, the TCPA and its

ORIGINAL VERIFIED COMPLAINT
~14~

 
Oo © “4 DBD A F&F W YN =

NM BN DP BK KY KR DR RD RO ee
co. 0Umh—DUlCO ON ee Re Oh ON er S| Cc Se NO a i ISICON i SO ell Sl DS

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 15 of 18

regulations “generally establish that the party on whose behalf a solicitation is made bears ultimate
responsibility for any violations.”

37. See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
Mem. and Order, 10 FCC Red. 12391, 12397 § 13 (1995). The FCC reiterated this principle in
2005 when it stated that “a company on whose behalf a telephone solicitation is made bears the
responsibility for any violation of our telemarketing rules, and calls placed by a third party in the
name of that company are treated as if the company itself placed the call.”

38. See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991;
Request of State Farm Mutual Automobile Insurance Company for Clarification and Declaratory
Ruling, Declaratory Ruling, 20 FCC Red. 13664, 13667 7 (2005). The FCC reaffirmed this in
2013, when it held (a) with respect to violations of § 227(b), a seller may be liable under
principles of apparent authority, actual authority, and ratification for telemarketing violations
placed by third parties, and (b) with respect to violations of § 227(c), a seller may be liable under
those same principles, and, under the express terms of the statute, for calls placed “on behalf of”
the seller. In re Joint Pet. Filed by Dish Network, 28 FCCR 6574 (2013).

39. Violation of § 227(c) for calls placed to numbers listed on the FCC - National Do Not Call
Registry, each Defendant(s) violated 47 U.S.C. § 227(c) by sending, either directly or through the
actions of others, telephone solicitation calls to telephone numbers listed on the FCC - National
Do Not Call Registry.

40. Defendant(s) has committed “numerous” separate violations of 47 USC § 227(c) and
Plaintiff(s) is entitled to damages of $500 per violation pursuant to 47 U.S.C. § 227(b) — the

greater of actual damages or $500, a figure that may be trebled for willful or knowing violations

ORIGINAL VERIFIED COMPLAINT
~15~

 
So CO YD DB AW FS WY Ne

RO NH Hh ND NO RD ORD RD NR mmm ee
Go SY DBD wo S&S WD NH KF CO CO CO HFT DR A Fe WH VP & S&S

 

 

‘| ‘
Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 16 of 18

up to $1500 47 U.S.C. § 227(c)(5). The acts and practices alleged in Paragraphs 1- 43 constitute
violations of section 47 U.S.C. § 227(c)(5).

41. The frequency of this unauthorized cellular telephone calls have facial plausibility that
Plaintiff(s) Na’eem Betz has plead as factual content that will allow the court to draw the
reasonable inference that the Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (Rad
Diversified ) is liable for their unlawful conduct and behavior. Assuming the truth of Plaintiff(s)
factual allegations, the Court will find all claims to be facially plausible.

IV. PRAYER FOR RELIEF

42. WHEREFORE, Plaintiff Na’eem Betz demands judgment for monetary damages against
the Defendant(s) Rad Diversified Reit, Inc., d/b/a/ Rad Diversified (Rad Diversified ) twenty
thousand dollars for actual or statutory damages, punitive damages, attorney's fees and costs and
further relief as the Court deems just and proper.

X. DEMAND FOR JURY TRIAL
43. Plaintiff(s) hereby demands a trial by jury of all issues so triable as a matter of law.

Respectfully submitted this 13" day of May 2020.

XI. VERIFICATION OF COMPLAINT AND CERTIFICATION
(DISTRICT OF COLUMBIA)

Plaintiff(s), Na’eem Betz, states as follows:
I am the Plaintiff(s) in this federal civil proceeding.
I believe that this Original Verified Complaint is well grounded in fact and warranted by

existing law or by a good faith argument for the extension, modification or reversal of existing

ORIGINAL VERIFIED COMPLAINT
~16~

 
Co Oo SY DR A BP WD NH

NR bw NO Hw ROO KD NY RD RO RR RR SE eS el
co ~~ Of th Be WY NY KF DO OUST UNUM Ul UL lL CUO

 

 

Case 1:20-cv-01345-RC Document 1 Filed 05/18/20 Page 17 of 18

law. I believe that this Original Verified Complaint is not interposed for any improper purpose,
such as to harass any Defendant(s) cause unnecessary delay to any Defendant(s), or create a
needless increase in the cost of litigation to any Defendant(s), named in the Original Verified
Complaint. I have filed this Original Verified Complaint in good faith and solely for the purposes
set forth in it. Each and every exhibit I have provided which has been attached to this Original
Verified Complaint is a true and correct copy of the original.

Except for clearly indicated redactions made by my Plaintiff(s) Na’eem Betz where appropriate,
[have not altered, changed, modified or fabricated these exhibits.

Pursuant to 28 U.S.C. § 1746(2), Na’eem Betz, hereby declare (or certify, verify or state) under
penalty of perjury that under the laws of the United States of America that the foregoing is true

and correct. Executed on May 13", 2020.

    
 

Na’eem Betz
Plaintiff, In Propria Persona
ALL RIGHTS RESERVED

Date: May 13, 2020

NA’EEM BETZ

4244 HILDRETH ST. SE

WASHINGTON, D.C. 20019-9998

nobetzo@gmail.com

202-706-8063

NA’EEM BETZ

P.O. BOX 15714

WASHINGTON, D.C. 20003-9998

XII. CERTIFICATE OF SERVICE

I hereby certify that on this 13 day of May 2020 I filed the foregoing by CM/ECF System for
District Court for the District of Columbia which will then send a notification of such filing. I
further state under oath that I caused the forgoing, to be served on the parties listed below by

United States Postal Service postage prepaid as a courtesy, on the following:

ORIGINAL VERIFIED COMPLAINT
~17~

 
co CO NS BO OD FF WD NO —

 

 

Case 1:20-cv-01345-RC Document1 Filed 05/18/20 Page 18 of 18

I certify that a copy of the Original Verified Complaint will be served upon the Defendant(s)
registered agent, below in compliance with FRCP Rule 4; Pursuant to Local Civil Rules.

RAD DIVERSIFIED REIT, INC.
d/b/a/ RAD DIVERSIFIED
REGISTERED AGENTS INC.
7901 4TH STREET N, SUITE # 300
ST. PETERSBURG, FLORIDA 33702
Defendant(s)

4115 W SPRUCE ST, STE. #205
TAMPA, FLORIDA 33607

10808 FOOTHILL BLVD, #160-347
RANCHO CUCAMONGA, CALIFORNIA 91730

   

 

Date: May 13%, 2020 C~ Navéem Betz
Plaintyff, In Propria Persona
ALLAIGHTS RESERVED

ORIGINAL VERIFIED COMPLAINT
~18~

 
